Citation Nr: 0629358	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  95-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating, on appeal from the 
initial award of service connection for soft tissue 
surrounding small exostosis left lung, status post lung 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from February 1972 through 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  Original jurisdiction has subsequently 
transferred to the RO in St. Petersburg, Florida.  The case 
is now before the Board for appellate review.


FINDINGS OF FACT

The veteran's soft tissue surrounding small exostosis left 
lung, status post lung injury, is neither manifested by 
moderate residuals such as pain or discomfort with limitation 
of excursion of the diaphragm or of the lower chest 
expansion, nor by PFT readings of 71 to 80 percent predicted 
for either FEV-1 or FEV-1/FVC.  


CONCLUSION OF LAW

The criteria for a compensable rating for soft tissue 
surrounding small exostosis left lung, status post lung 
injury, have not been met from the effective date of service 
connection to the present.  38 U.S.C.A. §§ 1155, 5110 (West 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 
(DC) 6843-6820 (2005); 38 C.F.R. § 4.97, DC 6818 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for soft tissue surrounding 
small exostosis of the left lung, status post lung injury.  
This disorder has been  rated as noncompensable since the 
initial March 1994 rating decision, which is the subject of 
this appeal.

At the time of the initial rating, the veteran was rated by 
analogy to the Diagnostic Code (DC) for residuals of injuries 
to the pleural cavity.  See 38 C.F.R. § 4.97, DC 6818 (1995).  
The criteria for rating injuries to the respiratory system 
under 38 C.F.R. § 4.97 were revised, effective October 7, 
1996, and DC 6818 was eliminated.  The veteran is now rated 
under DC 6820, which calls for evaluating benign neoplasms of 
any specified part of the respiratory system using an 
appropriate respiratory analogy.  By analogy, the veteran is 
now rated using DC 6843, which applies to traumatic chest 
wall defect, pneumothorax, hernia, etc.  For any date prior 
to October 7, 1996, the Board cannot apply the revised 
regulations.  38 U.S.C.A. § 5110(g).  Thereafter, the Board 
must consider both the old and new criteria, and apply the 
version most favorable to the veteran.  

Prior to October 7, 1996, the schedular criteria for 
compensable ratings for pleural cavity injuries under 
Diagnostic Code 6818 were as follows:

Moderate; bullet or missile retained in a 
lung, with pain or discomfort on 
exertion; or with scattered rales or some 
limitation of excursion of diaphragm or 
of lower chest expansion. [20 percent].

Moderately severe; with pain in chest and 
dyspnea on moderate exertion (exercise 
tolerance test), adhesions of diaphragm, 
with excursions restricted, moderate 
myocardial deficiency, and one or more of 
the following: thickened pleura, 
restricted expansion of lower chest, 
compensating contralateral emphysema, 
deformity of the chest, scoliosis, and 
hemoptysis at intervals. [40 percent].

Severe; tachycardia, dyspnea or cyanosis 
on slight exertion, adhesions of 
diaphragm or pericardium with marked 
restriction of excursion, or a poor 
response to exercise. [60 percent].

Totally incapacitating residuals. [100 
percent].

38 C.F.R. § 4.97, DC 6818 (1995).

Under the revised criteria for restrictive lung diseases in 
effect since October 7, 1996, the schedular criteria for 
compensable ratings are warranted when pulmonary function 
testing reveals the following:

FEV-1 is 71 to 80 percent predicted, or; 
FEV-1/FVC is 71 to 80 percent, or; DLCO 
(SB) is 66 to 80 percent predicted. [10 
percent].

FEV-1 is 56 to 70 percent predicted, or; 
FEV-1/FVC is 56 to 70 percent, or; DLCO 
(SB) is 56 to 65 percent predicted. [30 
percent].

FEV-1 is 40 to 55 percent predicted, or; 
FEV- 1/FVC is 40 to 55 percent, or; DLCO 
(SB) is 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15-20 
ml/kg/min (with cardiorespiratory limit). 
[60 percent].

38 C.F.R. § 4.97, DC 6843 (2005).

In this case, neither the old or new rating criteria are more 
favorable to the veteran's claim.  The objective medical 
evidence does not show a disability that warrants a 
compensable rating under either the old or the new rating 
criteria.  While considering the requirement of 38 C.F.R. § 
4.3 to resolve any reasonable doubt regarding the level of 
the veteran's disability in his favor, the preponderance of 
the evidence is against the assignment of a compensable 
rating under either set of criteria.

At the veteran's June 1995 RO hearing, he reported shortness 
of breath, extreme tiredness, and "palpitations."  The 
physical findings reported when the veteran was seen in do 
not support his complaints.  A September 1995 chest x-ray 
showed pleural and parenchymal scarring of the left lung 
without change since approximately February 1986.  The 
September 1995 x-ray was otherwise normal.  These findings 
are not indicative of moderate disability.  There was no 
evidence of pain or discomfort on exertion; or with scattered 
rales or some limitation of excursion of diaphragm or of 
lower chest expansion.  

Another chest x-ray was taken in conjunction with the August 
1998 VA examination.  At that time, the veteran was again 
diagnosed with pleural and parenchymal scarring of the left 
lung with no change since 1995.  The veteran reported to the 
examiner that he was a former smoker at that time.  Another 
chest x-ray, in August 2000, showed no change since August 
1998.  At the October 2002 VA examination, the veteran 
complained of pain and some wheezing and he used a CPAP 
device for sleep apnea.  A VA examiner diagnosed left chest 
wall pain, undetermined cause, and bronchitis manifested by 
expiratory wheezes.  No laboratory findings were reported.  
Service connection is not in effect for bronchitis and it 
would be inappropriate to rate the service-connected disorder 
at issue based upon symptoms or manifestations attributed to 
a non service-connected disorder.  See 38 C.F.R. § 4.14.

The veteran was again examined in February 2004, at which 
time pulmonary function tests (PFTs) were ordered.  The 
examiner diagnosed shortness of breath secondary to 
exostosis, but was unable to comment further until the PFT 
results were obtained.  The PFT results showed FEV-1, pre- 
and post- drug,  of 100 and 101 percent predicted, 
respectively.  FEV-1/FVC was 110 and 111, respectively.  DLCO 
(SB) scores were unavailable.  In April 2006, a VA examiner 
reported on the veteran's condition with the benefit of the 
PFT results.  The examiner stated that the veteran's 
exostosis at the left lung does not cause pulmonary 
dysfunction or pulmonary symptoms.  The examiner also stated 
that there is "no medical evidence to suggest that the 
veteran's current shortness of breath is due to his 
"service-connected exostosis."  

Considering the medical evidence of record regarding the 
veteran's left lung as a whole, scarring is consistently 
apparent, but there is no showing of moderate residuals such 
as pain or discomfort with limitation of excursion of the 
diaphragm or of the lower chest expansion, as is required for 
a compensable rating under the old rating criteria.  Nor does 
the evidence demonstrate that the veteran's PFTs revealed 
readings of 71 to 80 percent predicted for FEV-1 or FEV-
1/FVC, as is required for a compensable rating under the 
amended criteria.  The evidence of record does not establish 
the symptomology necessary for a compensable rating under 
either the old or new rating criteria.  As such, the Board 
finds that the veteran's appeal must be denied.  

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the veteran in 
the development of his claim.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in August 2003 that informed him 
of the of the evidence necessary to establish entitlement to 
an increased rating, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  In May 
2006, VA sent the veteran a follow-up letter asking him to 
send any other evidence that he had in his possession 
pertaining to his claim.  These letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2005).  Here, the 
March 1994 rating decision predated the November 9, 2000, 
effective date of VA's notice requirement; therefore, no 
notice letter was sent prior to the rating decision.  There 
is no error in the RO's not providing notice prior to the 
initial adjudication decision where such notice was not 
mandated at the time.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Notices have since been provided that 
informed the veteran of the basis for the decision, what 
types of evidence would be needed, and how the evidence would 
be secured. 

The May 2006 letter also notified the veteran of the evidence 
necessary to establish both disability ratings and effective 
dates.  This letter was in compliance with the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d).  Here, the 
veteran's statements and testimony, his service and VA 
medical records, and several VA examination reports have been 
associated with the claims folder.  The veteran has not 
notified VA of any additional available relevant records with 
regard to his claim.  VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
VA has satisfied its duties to notify and assist the veteran 
and further development is not warranted.  


ORDER

Entitlement to a compensable rating for soft tissue 
surrounding small exostosis left lung, status post lung 
injury, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


